     1:20-cv-03775-JMC          Date Filed 11/20/20       Entry Number 21        Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

Edward D. Jones & Co., L.P.,        )                 Civil Action No.: 1:20-cv-03775-JMC
                                    )
                   Plaintiff,       )
v.                                  )
                                    )                      ORDER AND OPINION
George (Heyward) Barnes,            )
                                    )
                   Defendant.       )
___________________________________ )

       Plaintiff Edward D. Jones & Co., L.P. filed this action against Defendant George

(Heyward) Barnes alleging his actions constitute a breach of his employment contract and violate

the South Carolina Trade Secrets Act (“SCTSA”), S.C. Code Ann. §§ 39-8-10 to -130 (West. 2020)

and the Defend Trade Secrets Act of 2016 (“DTSA”), 18 U.S.C. §§ 1832–39.1 (See ECF No. 1 at

15 ¶ 55–19 ¶ 88.)

       This matter is before the court to address Plaintiff’s Motion for Temporary Restraining

Order (the “TRO Motion”) pursuant to Rule 65(b) of the Federal Rules of Civil Procedure. (ECF

No. 5.) Defendant has appeared in this matter and opposes the TRO Motion in its entirety.2 (See


1
  The DTSA amended various sections of the Economic Espionage Act of 1996, 18 U.S.C. §§
1831–1839.
2
  Additionally, Defendant filed a Motion to Dismiss pursuant to Rule 12(b)(1), arguing that the
court lacks jurisdiction because at the time it filed its TRO Motion, Plaintiff had not filed with the
Director of the Financial Industry Regulatory Authority (“FINRA”) a statement of claim
“requesting permanent injunctive relief.” (ECF No. 8 at 6 (citing FINRA Code of Arbitration for
Indus. Disputes, Rule 13804(a)(2)).) Plaintiff opposed the Motion to Dismiss arguing that it had
sufficiently satisfied the filing requirement by amending its statement of claim on November 2,
2020, to include a request for a permanent injunction. (See ECF No. 17 at 2, 3.) Upon its review,
the court observes that case law supports Plaintiff’s argument that an amended statement of claim
seeking permanent injunctive relief filed before issuance of the temporary restraining order is
sufficient to confer jurisdiction. See, e.g., Hilliard v. Clark, No. 1:07-cv-811, 2007 WL 2458140,
at *1 (W.D. Mich. Aug. 24, 2007) (“Defendants argue this Court lacks subject matter jurisdiction
and the action should be dismissed because Plaintiff failed to file, at the same time as it filed for
injunctive relief with this Court, the statement of claim with the Director as required by
13804(a)(2) . . . . As the existing TRO was issued after the statement of claim was filed with the

                                                  1
     1:20-cv-03775-JMC          Date Filed 11/20/20       Entry Number 21         Page 2 of 17




ECF No. 9.) After full consideration of Plaintiff’s TRO Motion, Complaint for Damages and

Injunctive Relief, Defendant’s Memorandum of Law in Opposition to Plaintiff’s TRO Motion,

Plaintiff’s Reply in Support of its TRO Motion, the parties’ arguments, and all other matters

presented, the court GRANTS Plaintiff’s TRO Motion. (ECF No. 5.)

                                     I.      JURISDICTION

       The court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)

based on Plaintiff’s allegations that the action is between citizens of different states and the amount

in controversy exceeds the sum of $75,000.00. (See ECF Nos. 1 ¶¶ 7–8, 1-5 ¶ 17.) Plaintiff alleges

that it is a Missouri company, with its principal place of business in St. Louis, Missouri. (ECF No.

1 at 2 ¶ 7.) Plaintiff further alleges that Defendant is a resident of Aiken, South Carolina. (See id.

¶ 8.) Moreover, after considering the Complaint’s allegations, the court is satisfied that the amount

in controversy exceeds $75,000.00, exclusive of interest and costs. (See ECF No. 1-5 at 4 ¶ 17.)

       In addition to its jurisdiction under § 1332, this court also has subject matter jurisdiction

over Plaintiff’s DTSA claim via 28 U.S.C. § 1331, as it arises under laws of the United States, and

specifically via 18 U.S.C. § 1836(c), which grants “[t]he district courts of the United States . . .

original jurisdiction of civil actions brought under” the DTSA.

       The court may further hear Plaintiff’s state law claims based on supplemental jurisdiction

because these claims “are so related to claims in the action within such original jurisdiction that

they form part of the same case or controversy.” 28 U.S.C. § 1367(a); see also United Mine

Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966) (finding that supplemental jurisdiction allows


Director and served on Defendants, this issue is moot.” (citation omitted)); Wells Fargo Invs., LLC
v. Bengtson, No. 0:07-cv-3192 (MJD/AJB), 2007 WL 2007997, at *1 (D. Minn. July 9, 2007)
(“Bengtson initially asserted that the Court was without jurisdiction because he alleged Wells
Fargo had failed to follow NASD Rule 13804(a). However, this argument is moot because Wells
Fargo has, in fact, filed the required claim with the NASD.”). Accordingly, the court DENIES
WITHOUT PREJUDICE Defendant’s Motion to Dismiss. (ECF No. 8.)

                                                  2
     1:20-cv-03775-JMC          Date Filed 11/20/20       Entry Number 21         Page 3 of 17




parties to append state law claims over which federal courts would otherwise lack jurisdiction to

federal claims, so long as “[t]he state and federal claims . . . derive from a common nucleus of

operative fact”); De La Rosa v. Reliable, Inc., 113 F. Supp. 3d 1135, 1152 (D.N.M. 2015) (“The

court can then exercise supplemental jurisdiction over other claims and parties that ‘form part of

the same case or controversy under Article III.’” (citing first 28 U.S.C. § 1367, then United Mine

Workers, 383 U.S. at 725)).

               II.     RELEVANT BACKGROUND TO PENDING MOTION

       A.      The Parties

       Plaintiff is a limited partnership and a registered broker/dealer that operates more than

14,000 branches across the United States. (See ECF No. 1 at 2 ¶ 7.) Defendant was employed by

Plaintiff as a financial advisor from December 2014 until his resignation on September 4, 2020.

(See id. at 3 ¶ 14; ECF No. 9 at 10.) Defendant last worked for Plaintiff at an office in Aiken, South

Carolina. (See ECF No. 1 at 2 ¶ 8.) Defendant is now employed as a financial advisor with

Ameriprise Financial Services, LLC (“Ameriprise”) in Aiken. (See id. ¶ 9.)

       B.      The Employment Agreement Between Plaintiff and Defendant

       As a condition of his employment with Plaintiff, Defendant executed a “Financial Advisor

Employment Agreement” (the “Agreement”). (See id. at 3 ¶ 15; see also ECF No. 1-1 at 3–8.) The

Agreement provides, inter alia, that “all records of Edward Jones . . . including . . . the identities,

names, addresses[,] and telephone numbers of any account and/or client are confidential,

proprietary to Edward Jones[,] and constitute trade secrets of Edward Jones.” (ECF No. 1-1 at 4 ¶

13.) This “[c]lient information . . . remain[s] the exclusive property of Edward Jones at all times

during [the employee’s] employment and after the termination of [the] employment.” (Id.)

       The Agreement also contains a non-solicitation provision which states:



                                                  3
     1:20-cv-03775-JMC            Date Filed 11/20/20     Entry Number 21         Page 4 of 17




       [Y]ou agree for a period of one year following the termination of your employment,
       that you will not solicit by mail, phone, electronic communication, personal
       meeting, or any other means, either directly or indirectly, any clients of Edward
       Jones with whom you had direct contact during your employment with Edward
       Jones or about whom you have information nor knowledge of confidential
       information or Edward Jones Trade Secrets. . . . Your agreement not to solicit means
       that you shall not, during your employment with Edward Jones, and for a period of
       one year thereafter, contact or communicate with . . . any Edward Jones client for
       the purpose of inviting, encouraging[,] or requesting any Edward Jones client to
       transfer from Edward Jones to you or your new employer . . ., to open a new account
       with you or your new employer[,] or to otherwise discontinue his/her/its patronage
       and business relationship with Edward Jones.

(Id. at 5 (emphasis added).)

       Paragraph 17 of the Agreement provides that “any dispute, claim[,] or controversy arising

under this Agreement or as a result of your employment with Edward Jones between you and

Edward Jones . . . shall be resolved by arbitration and without resort to litigation in court.” (Id. at

6 ¶ 17.) Moreover, Paragraph 17 requires that any arbitration proceedings “be conducted in

accordance with FINRA rules then in effect.” (Id.) Notably, Paragraph 17 does not prohibit

Plaintiff from “obtain[ing] equitable relief from a court of competent jurisdiction.” (Id.) Such

relief, the Agreement states, shall “remain in full force and effect pending the outcome of

arbitration proceedings.” (Id.)

       Finally, the Agreement provides that it “shall be deemed to be a Missouri contract and

governed by the laws of Missouri.” (Id. at 7 ¶ 22.)

       C.      Defendant’s Resignation

       Defendant terminated his employment with Plaintiff on September 4, 2020. (See ECF Nos.

1 ¶ 2, 9 at 1.) On the day he resigned, Defendant “provided [his supervisor] a resignation letter

advising Plaintiff he was leaving[ ] and giving his new contact information.” (ECF No. 9-1 at 2 ¶

2.) Defendant attests he “le[ft] the contents of [his] office intact and le[ft] all property of Edwards

Jones secured in [his] office.” (Id. ¶ 3.) Only his supervisor had a key. (See id.) Most of his


                                                  4
     1:20-cv-03775-JMC         Date Filed 11/20/20      Entry Number 21        Page 5 of 17




“personal belongings [still] remain at Edward Jones.” (See id.) After resigning, Defendant began

working for Ameriprise in Aiken, South Carolina. (See id. ¶ 2; see also ECF No. 1 at 2 ¶ 9.)

       D.         Defendant’s Subsequent Communications with Clients

       Plaintiff submits affidavits from two current employees, Craig Archer and Kristin Flake,

that describe Defendant’s interactions with Plaintiff’s clients immediately following his

resignation. (See ECF Nos. 1-4, 1-5.) As of September 10, 2020, six days after Defendant resigned,

at least six clients reported that Defendant had already called informing them that “he would like

to continue doing business with them” at Ameriprise. (See, e.g., ECF No. 1-4 at 2 ¶¶ 5–10.) The

affidavits aver that several clients indicated that they had already received packets from Defendant

containing paperwork required to “transfer [their] accounts [from Plaintiff] to Ameriprise.” (ECF

No. 1-5 at 3 ¶ 16.) Several clients have either indicated a desire to transfer or have already

transferred their accounts from Plaintiff to Ameriprise as a result of Defendant’s efforts. (See id.

¶¶ 12, 14, 15.)

       One client’s testimony is particularly illustrative. (See generally ECF No. 1-3.) On

September 7, 2020, three days after his resignation, Defendant called Ms. Morgan Cottle. (See id.

at 3 ¶ 4.) Defendant informed Ms. Cottle that “he had left Edward Jones and was going to

Ameriprise.” (Id. ¶ 5.) He then “specifically asked if [she] would follow him to Ameriprise.” (Id.

¶ 6.) Defendant then sent Ms. Cottle a packet of information. (See id. ¶¶ 8–12.) The packet included

several notices that Defendant wanted Ms. Cottle to transfer her Edward Jones accounts to

Ameriprise. For example, the packet included a letter signed by Defendant informing Ms. Cottle

that she is “begin[ning] the process of transferring [her] accounts to Ameriprise.” (ECF No. 1-3

at 7 (emphasis added).) In addition, the packet informed Ms. Cottle that by “providing [her]

personal information” and “account details” to Ameriprise, she was “authorizing [a] transfer” of



                                                 5
     1:20-cv-03775-JMC          Date Filed 11/20/20       Entry Number 21        Page 6 of 17




her accounts from Plaintiff to Ameriprise. (Id. at 9 (emphasis added).) The packet also included

an unsigned declaration stating that Ms. Cottle “ha[s] made an independent decision to transfer

[her] account(s) to Ameriprise to be serviced by [Defendant].” (Id. at 11 (emphasis added).)

Perhaps most directly, the packet explicitly included a document called a “Full EAR Brokerage

In-Kind Transfer Request” form.3 (Id. at 19.)

       The record suggests Defendant’s efforts have been successful. As of October 26, 2020,

approximately $11 million in assets have been transferred to Defendant at Ameriprise. (See ECF

No. 1-5 at 4 ¶ 17.)

       Defendant attests that he “did not take or retain any Edward Jones documents, customer

information, or other information belonging to Edward Jones in any form.” (ECF No. 9-1 at 2 ¶

3.) He also generally denies “solicit[ing] any [of Plaintiff’s] clients to move to Ameriprise.” (Id.

at 7 ¶ 17; see also id. ¶ 19 (“I did not, under any circumstances, solicit any of the clients I worked

with while at Edward Jones. I simply informed my former clients about my transition to Ameriprise

and answered their questions as accurately as I could.”). Instead, Defendant attests that he merely

informed his former clients that he had left the company and joined Ameriprise. (See id. ¶ 17.)

Defendant also alleges he only “sent Ameriprise documentation or account opening paperwork to

those [Edward Jones] clients” who “told [him] they wished to continue their relationship with

[him].” (Id. ¶ 18.) According to Defendant, “many of [his] clients at Edward Jones were clients

[he] worked with and came to know as a CPA before joining Edward Jones.” (Id. at 6 ¶ 14.)

       E.      Procedural History

       On October 27, 2020, Plaintiff filed this action for injunctive relief against Defendant. (See

generally ECF No. 1.) The Complaint asserts claims for misappropriation of trade secrets under


3
 The record does not suggest that the packets Defendant sent other clients differ in-kind from the
packet he sent Ms. Cottle.

                                                  6
      1:20-cv-03775-JMC          Date Filed 11/20/20        Entry Number 21          Page 7 of 17




the DTSA and the SCTSA as well as a claim for breach of contract.4 (See id. at 15 ¶ 55–19 ¶ 88.)

Thereafter, on October 27, 2020, Plaintiff filed the instant Motion. (ECF No. 5.) Defendant filed

his Memorandum of Law in Opposition to Plaintiff’s Motion on November 2, 2020, to which

Plaintiff filed a Reply in Support of his Motion on November 9, 2020. (ECF Nos. 9, 16.)

        The court heard argument from the parties on Plaintiff’s Motion at a hearing on November

13, 2020. (ECF No. 19.) The court considers the merits of Plaintiff’s Motion below.

                                    III.    LEGAL STANDARD

        The court’s authority to issue temporary restraining orders (“TRO”) arises from Rule 65 of

the Federal Rules of Civil Procedure. Rule 65 provides as follows:

        The court may issue a temporary restraining order without written or oral notice to the
        adverse party or its attorney only if: (A) specific facts in an affidavit or a verified complaint
        clearly show that immediate and irreparable injury, loss, or damage will result to the
        movant before the adverse party can be heard in opposition; and (B) the movant’s attorney
        certifies in writing any efforts made to give notice and the reasons why it should not be
        required.

Fed. R. Civ. P. 65(b)(1). Motions for TROs are governed by the same general standards that govern

the issuance of preliminary injunctions. See Hoechst Diafoil Co. v. Nan Ya Plastics Corp., 174

F.3d 411, 422 (4th Cir. 1999). A party seeking a TRO, therefore, must establish that: (1) it is likely

to succeed on the merits; (2) it is likely to suffer irreparable harm in the absence of preliminary

relief; (3) the balance of equities tips in its favor; and (4) an injunction is in the public interest. See

Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); The Real Truth About Obama,



4
  Plaintiff has also commenced arbitration proceedings with the FINRA Office of Dispute
Resolution. (See ECF No. 1 at ¶ 6.) Under the FINRA Code of Arbitration Procedure for Industry
Disputes, parties to a pending arbitration “may seek a temporary injunctive order from a court of
competent jurisdiction.” FINRA, Rule 13804(a). If temporary relief is granted by the court, an
arbitration hearing on a request for permanent injunctive relief shall begin within fifteen days. See
FINRA, Rule 13804(b)(1). Plaintiff, therefore, seeks to temporarily enjoin Defendant from
soliciting clients in violation of the Agreement, including by using Plaintiff’s confidential client
information and/or trade secrets.

                                                    7
       1:20-cv-03775-JMC         Date Filed 11/20/20       Entry Number 21         Page 8 of 17




Inc. v. Fed. Election Comm’n, 575 F.3d 342, 346–47 (4th Cir. 2009). The United States Court of

Appeals for the Fourth Circuit no longer recognizes a “flexible interplay among the four criteria”

for a TRO. Real Truth, 575 F.3d at 347. Each of the four requirements “must be fulfilled as

articulated.” De la Fuente v. S.C. Dem. Party, Civil Action No. 3:16-cv-00322-CMC, 2016 WL

741317, at *2 (D.S.C. Feb. 25, 2016).

                                         IV.     ANALYSIS

        A.      Plaintiff’s Arguments

        Plaintiff argues that the court should grant its TRO Motion because it is likely to succeed

on the merits of its claims. (See ECF No. 5-1 at 10–17). First, Plaintiff asserts that the restrictive

covenants in the Agreement are valid and enforceable as a matter of law, (see id. at 11-14), and

that Defendant’s “intentional[ ] and continual[ ] . . . solicit[ation of] Edward Jones clients” is a

“clear violation of the Agreement,” (id. at 14).

        Second, Plaintiff argues that its “[c]lient [l]ists [c]onstitute [t]rade [s]ecrets,” (id. at 17),

and that Defendant misappropriated them in violation of the SCTSA and DTSA, (see id. at 20–

22).

        Third, Plaintiff argues that it will suffer irreparable harm if the TRO Motion is not granted

because “[Plaintiff] must now contend with office instability, disruptions in its relationships with

clients, the permanent loss of client relationships, and a difficulty in fulfilling its obligations to

maintain the confidentiality of its clients’ financial and other personal information.” (Id. at 22–

23.)

        As to the balancing of the equities, Plaintiff argues that its continuing loss of current

customers and prospective customers as a result of the information stolen by Defendant is far

greater than the possible harm that Defendant would suffer if interim relief is granted. (See id. at



                                                   8
     1:20-cv-03775-JMC           Date Filed 11/20/20      Entry Number 21        Page 9 of 17




23–24). Plaintiff asserts that a TRO “will not prevent Defendant from continuing to work for

Ameriprise, or any other competitor of Edward Jones.” (Id. at 23.) Plaintiff asserts that “Defendant

will not suffer any harm in the event the requested temporary restraining order” as he can “continue

earning a livelihood in the securities industry in the Aiken, South Carolina area.” (Id. at 24.)

       Finally, Plaintiff argues that the court should grant the TRO Motion because

it is in the public interest to uphold valid contracts, enforce restrictive covenants and employment

agreements, and protect confidential information. (See id. at 24 (citing Boon Ins. Agency, Inc. v.

Lloyd, Civil Action No. 3:20-cv-02980-JMC, 2020 WL 5052956, at *6 (Aug. 27, 2020); Pearl Ins.

Grp. v. Baker, Civil Action No. 0:18-cv-02353, 2018 WL 4103333, at *5 (Aug. 29, 2018)).)

       B.      The Court’s Review

               1.        Merits of Plaintiff’s Claims

       In order to obtain the requested relief, Plaintiff must first show that it is likely to succeed

on at least one of its claims. See League of Women Voters of N.C. v. North Carolina, 769 F.3d 224,

248 n.7 (4th Cir. 2014). “Although this inquiry [typically] requires plaintiffs seeking [a TRO] to

make a ‘clear showing’ that they are likely to succeed at trial,” Real Truth, 575 F.3d at 345,

Plaintiff need not show a certainty of success for this federal court to issue such an order, see 11A

Charles Alan Wright et al., Federal Practice & Procedure § 2948.3 (2d ed. 1995). See also Pashby

v. Delia, 709 F.3d 307, 321 (4th Cir. 2013). For purposes of the instant TRO Motion, the court

limits its review to Plaintiff’s allegations that Defendant breached the Agreement.5 (See ECF No.

1 at 18 ¶ 81–19 ¶ 88.)


5
  The court observes that Plaintiff’s TRO Motion also seeks relief as to its claims alleging violation
of the DTSA and the SCTSA. (See, e.g., ECF Nos. 1 at 20 ¶ 93, 5 at 1.) Even though Plaintiff
asserts that Defendant took confidential client information (see, e.g., ECF No. 5-1 at 18),
Defendant vehemently denies in a Declaration that he took Plaintiff’s “documents, customer
information, or other information.” (See ECF No. 9-1 at 2 ¶ 3.) To analyze the claims brought by
Plaintiff under the DTSA and the SCTSA, the court presumes that it would have to make a finding

                                                  9
     1:20-cv-03775-JMC          Date Filed 11/20/20       Entry Number 21         Page 10 of 17




        For the reasons articulated below, this court concludes that Plaintiff has met the requisite

burden with respect to its claim for breach of contract. See Edward D. Jones v. Clyburn, Civil

Action No. 7:20-cv-00433-GEC, 2020 WL 4819547, at *4 (W.D. Va. Aug. 8, 2020) (citing

Jackson v. Stinchcomb, 635 F.2d 462, 476 (5th Cir. 1981) (holding that “the district court judge

did not abuse his discretion in granting the preliminary injunction, . . . because [the plaintiff

adequately] demonstrated that he was likely to succeed on the merits of his state law claim, a claim

properly before the district court under the doctrine of pendent jurisdiction”)); see also Forestry

Sys., Inc. v. Coyner, Civil Action No. 1:11-cv-00295-RAW, 2011 WL 1457707, at *3 (M.D.N.C.

Apr. 15, 2011) (concluding that because the plaintiff had sufficiently demonstrated that it was

likely to succeed on the merits of its supplemental state-law claim, they were entitled to a TRO).

        Under Missouri law, a party claiming a breach of contract must demonstrate “the existence

of a valid contract, the rights of plaintiff and obligations of defendant under the contract, a breach

by defendant, and damages resulting from the breach.” Gillis v. Principia Corp., 832 F.3d 865,

871 (8th Cir. 2016) (emphasis omitted) (quoting Lucero v. Curators of Univ. of Mo., 400 S.W.3d

1, 5 (Mo. Ct. App. 2013)). Here, Defendant does not contest the validity of the Agreement or its

non-solicitation provision. Instead, Defendant argues that he did not solicit any of Plaintiff’s clients




regarding Defendant’s credibility when he was not present at the hearing to testify. Cf. Space
Syss./Loral, LLC v. Orbital ATK, Inc., 306 F. Supp. 3d 845, 853 (E.D. Va. 2018) (To bring a claim
under the DTSA, a plaintiff must establish: “(1) it owns a trade secret; (2) the trade secret was
misappropriated; and (3) the trade secret implicates interstate or foreign commerce.” (citing §
1836)); Nucor v. Bell, 482 F. Supp. 2d 714, 725 (D.S.C. 2007) (“To state a cause of action under
SCTSA where a former employee has misappropriated trade secrets, . . . the plaintiff [has] to
show: (1) the existence of a trade secret; (2) communicated in confidence by the plaintiff to the
employee; (3) disclosed by the employee in breach of that confidence; (4) acquired by the
defendant with knowledge of the breach of confidence; and (5) used by the defendant to the
detriment of the plaintiff.” (citation omitted)). Therefore, because there is a clear dispute in the
record regarding whether there was a misappropriation, the court concludes that it cannot grant
Plaintiff’s TRO Motion on its claims alleging violation of the DTSA and/or the SCTSA.

                                                  10
    1:20-cv-03775-JMC          Date Filed 11/20/20      Entry Number 21        Page 11 of 17




in violation of the Agreement. (See ECF No. 9 at 23 (arguing that “[n]one of the customers were

solicited or pressured by Mr. Barnes to move their accounts” from Edward Jones to Ameriprise).)

       The court first turns to the contract to define the terms of the non-solicitation provision at

issue. See Sunex Int’l, Inc. v. Travelers Indem. Co. of Ill., 185 F. Supp. 2d 614, 617 (D.S.C. 2001);

see also Cowin v. Shelter Mut. Ins. Co., 460 S.W.3d 76, 79 (Mo. App. 2015). The definition of

solicitation is provided in paragraph 13 of the Agreement which states:

       Your agreement not to solicit means that you will not, . . . for a period of one year
       [after your resignation], initiate any contact or communication of any kind
       whatsoever for the purpose of inviting, encouraging, or requesting any Edward
       Jones client to transfer from Edward Jones to . . . your new employer.

(ECF No. 1-1 at 5 ¶ 13 (emphasis added).) Under the Agreement, therefore, Defendant may not

“initiate” any communication with an Edward Jones client with the purpose of “inviting,

encouraging, or requesting” that the client “transfer” their accounts to Ameriprise. (Id.; see Dunn

Indus. Group, Inc. v. City of Sugar Creek, 112 S.W.3d 421 (Mo. 2003) (citations omitted) (“The

terms of a contract are [to be] read as a whole to determine the intention of the parties and are

given their plain, ordinary, and usual meaning.”).) Based on the evidence summarized above, see

supra Part II.D, the court concludes that Defendant has breached the Agreement by initiating

communications with Plaintiff’s clients with the purpose of encouraging them to transfer from

Edward Jones to Ameriprise. See Adrian N. Baker & Co. v. Demartino, 733 S.W.3d 14, 15-16

(Mo. App. 1987) (finding that the defendant violated a non-solicitation clause in an employment

contract when they called former clients, scheduled meetings with them, sent them paperwork, and

told some clients to continue doing business with them); McCann v. Barton, Civil Action No. 4:08-

cv-00574-GAF, 2009 WL 900741, at *4–5 (W.D. Mo. Apr. 1, 2009), aff’d, 614 F.3d 893 (8th Cir.

2010) (finding solicitation where the defendant called clients and asked if they wished to engage

with the defendant).


                                                 11
    1:20-cv-03775-JMC         Date Filed 11/20/20       Entry Number 21        Page 12 of 17




       Defendant argues that he “did not solicit any clients to move their accounts to Ameriprise.”

(See ECF No. 9 at 17 (citation omitted).) Instead, he argues that he merely “advised them of his

move and, if questions about their accounts, told them their accounts remained at Edward Jones

and it was their choice whether to remain at Edward Jones and work with another advisor, continue

to work with him by opening an account at Ameriprise, or move to a different firm.” (Id. (citation

omitted).) Defendant is correct that simply announcing one’s transition from one firm to another,

without any other action, does not constitute a solicitation under Missouri law. See, e.g., Edward

D. Jones & Co., L.P. v. Kerr, 415 F. Supp. 3d 861, 873 (S.D. Ind. 2019) (applying Missouri law

and noting that a “majority of courts [ ] analyzing this issue . . . reject the theory that an

‘announcement[ ]’ [alone] . . . qualifies as a solicitation, even where an employment agreement

prohibits both indirect as well as direct solicitations”). However, Defendant did more than just

“[p]rovid[e] contact information to clients.” (ECF No. 9 at 17.) He contacted specific clients to

schedule appointments. (See ECF No. 1-4 at 2 ¶¶ 5, 6, 8, 10, & 3 ¶¶ 12, 13; ECF No. 1-5 at 2 ¶¶

8–9, & 3 ¶¶10, 13, 15, 16.) He explicitly asked at least one client to move their account to

Ameriprise. (See ECF No. 1-3 at 3 ¶ 6 (“Mr. Barnes specifically asked me if I would follow him

to Ameriprise.”).) He sent paperwork smattered with references to transferring accounts to a slew

of clients.6 (See generally ECF No. 1-4 (listing at least five clients who received packets from Mr.

Barnes); ECF No. 1-5 (same).) He followed up with at least one client to ensure that they properly

filled out the transfer paperwork. (See ECF No. 1-3 at 36.) This simply is not a case where there

is “no evidence to show that [Defendant] did anything but inform his former clients of his new

employment.” Kerr, 415 F. Supp. 3d at 874 (emphasis added). Rather, the record clearly


6
  Again, Defendant provides no evidence suggesting that the packets received by these clients were
substantially different than the packet received by Ms. Cottle. (See ECF No. 1-3 (detailing
numerous instances in the paperwork that inform the client that they are transferring their accounts
from Edward Jones to Ameriprise).)

                                                12
       1:20-cv-03775-JMC      Date Filed 11/20/20      Entry Number 21        Page 13 of 17




demonstrates that Defendant communicated with former clients with the intention of convincing

them to transfer their accounts from Edward Jones to Ameriprise in contravention of the non-

solicitation provision of the Agreement. (See ECF No. 1-1 at 5 ¶ 13); accord Bank of Am., N.A. v.

UMB Financial Servs., Inc., 4:09-cv-00574-DGK, 2009 WL 10672172, at *2, *4 (W.D. Mo. Dec.

23, 2009) (concluding that communications informing former clients with the steps needed to

transfer existing investment accounts from one financial institution to another was relevant in

considering whether a communication constituted impermissible solicitation under Missouri law).

To conclude that paperwork filled with numerous references to the account transfer process are

not intended to “invit[e], encourag[e], or request[ ] [ ] Edward Jones[’s] clients to transfer from

Edward Jones” to Ameriprise would contravene common sense and reason. (ECF No. 1-1 at 5 ¶

13.)

                2.     Likelihood of Suffering Irreparable Harm Absent a TRO

         The party requesting a temporary restraining order must demonstrate that it will likely

suffer irreparable harm absent the preliminary injunction. See Winter, 555 U.S. at 22–23. The

harm to be prevented must be of an immediate nature and not simply a remote possibility. See Am.

Whitewater v. Tidwell, Civil Action No. 8:09-cv-02665-JMC, 2010 WL 5019879, at *11 (D.S.C.

Dec. 2, 2010) (citing In re Microsoft Corp. Antitrust Litig., 333 F.3d 517, 525 (4th Cir. 2003)).

“When analyzing the irreparable harm element, there are two inquiries: (1) whether the plaintiff is

indeed suffering actual and imminent harm; and (2) whether that harm is truly irreparable, or

whether it can be remedied at a later time with money damages.” Sauer-Danfoss Co. v. Nianzhu

Luo, Civil Action No. 8:12-3435-HMH, 2012 WL 6042831, at *1 (D.S.C. Dec. 5, 2012) (quoting

First Quality Tissue SE, LLC v. Metso Paper USA, Inc., Civil Action No. 8:11-2457-TMC, 2011

WL 6122639, at *2 (D.S.C. Dec. 9, 2011)).



                                                13
     1:20-cv-03775-JMC         Date Filed 11/20/20       Entry Number 21        Page 14 of 17




       Plaintiff asserts that it “has already suffered[ ] and [will] continue[ to] suffer irreparable

harm.” (ECF No. 5-1 at 22.) Specifically, Plaintiff asserts “[a]s the direct result of [Defendant’s]

actions and breach of his Agreement, [it] must now contend with office stability, disruptions in its

relationships with clients, the permanent loss of client relationships, and a difficulty in fulfilling

its obligation to maintain the confidentiality of its clients’ financial and other personal

information.” (Id. at 22–23.) The court finds that there is good cause to believe that immediate and

irreparable harm has resulted to Plaintiff and will continue to manifest in the future to Plaintiff

unless Defendant is restrained and enjoined by order of this court. See, e.g., Multi-Channel TV

Cable Co. v. Charlottesville Quality Cable Operating Co., 22 F.3d 546, 552 (4th Cir. 1994)

(“However, when the failure to grant preliminary relief creates the possibility of permanent loss

of customers to a competitor or the loss of goodwill, the irreparable injury prong is satisfied.”).

Alternatively, there is no evidence that Defendant will suffer any harm if Plaintiff’s TRO Motion

is granted.

               3.      The Balance of Equities and the Public Interest Factors

       Generally, in determining whether to grant a motion for injunctive relief, “[t]he court must

also consider the balance of hardships between the litigants and the impact on the public at large

prior to issuing an injunction.” Uhlig, LLC v. Shirley, Civil Action No. 6:08-cv-01208-JMC, 2012

WL 2458062, at *4 (D.S.C. June 27, 2012).

       Above, the court found that Plaintiff will suffer irreparable harm without a temporary

restraining order. Alternatively, the court has not been presented with any evidence that Defendant

will suffer any harm if Plaintiff’s TRO Motion is granted. (See ECF No. 5-1 at 23–24 (noting that

Defendant will not be prevented from continuing to work for his current employer or any other

competitor of Edward Jones in the Aiken, South Carolina area). The balance of equities, therefore,



                                                 14
       1:20-cv-03775-JMC        Date Filed 11/20/20       Entry Number 21         Page 15 of 17




tips in Plaintiff’s favor because the court does not perceive any reason why Defendant’s allegedly

unauthorized use of Plaintiff’s trade secret information deserves legal protection.

         Finally, the court finds that the evidence before it at this time supports the conclusion that

an injunction is in the public interest. See, e.g., T&S Brass & Bronze Works, Inc. v. Slanina, Civil

Action No. 6:16-03687-MGL, 2016 WL 9308098, at *4 (D.S.C. Nov. 22, 2016) (finding that the

public has an interest in prohibiting a defendant from using a plaintiff’s “intellectual property,

confidential information, and trade secrets in violation of contractual and legal obligations.”).

         Having considered Plaintiff’s evidence, this court concludes that Plaintiff has successfully

shown that (1) it is likely to succeed on the merits; (2) it is likely to suffer irreparable harm in the

absence of preliminary relief; (3) the balance of equities tips in its favor; and (4) an injunction is

in the public interest in this case. See Winter, 555 at 20; The Real Truth About Obama, 575 F.3d

at 346–47. Accordingly, this court concludes that issuance of a Temporary Restraining Order is

appropriate.

                4.      TRO Relief

         In accordance with Rule 65(d), this court provides that Defendant George (Heyward) Jones

and all other persons in active concert or participating with him are restrained from:

             a. Soliciting, by mail, phone, electronic communication, personal meeting, or any
             other means, any customer of Edward Jones who Mr. Barnes served or whose name
             became known to Mr. Barnes during his employment with Edward Jones. Solicit means
             to initiate any contact or communication, of any kind whatsoever, for the purpose of
             inviting, encouraging or requesting any Edward Jones customer, to transfer from
             Edward Jones to Mr. Barnes or Ameriprise, or otherwise discontinue its patronage and
             business relationship with Edward Jones;7

             b. Using, disclosing, or transmitting for any purpose Edward Jones’ documents,

7
    “Confidential Information” means:

         all confidential, proprietary, or non-public information, whether or not in a written
         or recorded form, that George (“Heyward”) Barnes had access to as an employee
         of Edward D. Jones & Co., L.P., including, but not limited to, any secrets or

                                                  15
     1:20-cv-03775-JMC         Date Filed 11/20/20       Entry Number 21        Page 16 of 17




           materials, trade secrets, and and/or confidential or proprietary information pertaining
           to Edward Jones, its employees, its operations, and/or customers.

Defendant George (Heyward) Barnes is not prohibited from using information that is generally

available to the public. To the extent Defendant George (Heyward) Barnes transferred any of

Edward D. Jones & Co., L.P.’s Confidential Information to any device, Barnes should within three

(3) days of his receipt of this Order, identify the information transferred and the device to which it

was transferred. To the extent that Defendant George (Heyward) Barnes has copies of Edward D.

Jones & Co., L.P.’s electronic and hard copy files, documents, information and other property in

his possession custody or control, Barnes should deliver a list identifying said items to Edward D.

Jones & Co., L.P.’s within three (3) days of his receipt of this Order.

               5.      Bond

       Rule 65 provides that “[t]he court may issue . . . a temporary restraining order only if the

movant gives security in an amount that the court considers proper to pay the costs and damages

sustained by any party found to have been wrongfully enjoined or restrained.” Fed. R. Civ. P.

65(c). Plaintiff has not suggested what is an appropriate bond in this matter. Given the short

duration of a TRO under the circumstances presented in this matter,8 the court will not require



       confidential technology or proprietary information of Edward D. Jones & Co.,
       L.P.., including, without limitation, customer lists, marketing plans or materials,
       methods and business practices in providing administrative services to government
       contractors, rating of insurance products, or any other trade secrets of Edward D.
       Jones & Co., L.P., or any matter or thing ascertained by George (“Heyward”)
       Barnes through her employment with Edward D. Jones & Co., L.P., the use or
       disclosure of which matter or thing might reasonably be construed to be contrary to
       the best interests of Edward D. Jones & Co., L.P. or to give any other party a
       competitive advantage over Edward D. Jones & Co., L.P.
8
 Under FINRA, Rule 13804(b)(1), “[i]f a court issues a temporary injunctive order, an arbitration
hearing on the request for permanent injunctive relief will begin within 15 days of the date the
court issues the temporary injunctive order.” In accordance with this rule, the court DENIES
WITHOUT PREJUDICE Plaintiff’s request for a preliminary injunction (ECF No. 5) and

                                                 16
    1:20-cv-03775-JMC         Date Filed 11/20/20        Entry Number 21       Page 17 of 17




Plaintiff to post a bond to take advantage of the relief granted in this Order. See Hoechst Diafoil

Co. v. Nan Ya Plastics Corp., 174 F.3d 411, 421 (4th Cir. 1999) (acknowledging the requirement

that a district court set an injunction bond and also acknowledging that the court can set the bond

“in such sum as the court deems proper”).

                                     V.     CONCLUSION

       For the reasons set forth above, the court GRANTS Plaintiff Edward D. Jones & Co., L.P.’s

Motion for Temporary Restraining Order. (ECF No. 5.) This Temporary Restraining Order is

effective immediately and will expire in fifteen (15) days. Defendant George (Heyward) Barnes’

Motion to Dismiss (ECF No. 8) is DENIED WITHOUT PREJUDICE.

       IT IS SO ORDERED.




                                                     United States District Judge

November 20, 2020
Columbia, South Carolina




DENIES AS MOOT Defendant’s Motion to Stay Proceedings and Compel Arbitration (ECF No.
8).

                                                17
